

114 HRES 877 IH: Encouraging each State to enact legislation that increases the likelihood of survival after sudden cardiac arrest in our Nation’s schools.
U.S. House of Representatives
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 877IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Mr. Duncan of Tennessee (for himself, Mr. DesJarlais, Mr. Cohen, and Mr. Roe of Tennessee) submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONEncouraging each State to enact legislation that increases the likelihood of survival after sudden
			 cardiac arrest in our Nation’s schools.
	
 Whereas the American Red Cross advocates that improved training and access to automated external defibrillators (AEDs) could save 50,000 lives each year;
 Whereas the average response time to a 911 call is 8 to 12 minutes; Whereas the likelihood of survival is reduced approximately 10 percent for each minute defibrillation is delayed; and
 Whereas sudden cardiac arrest is most effectively treated by combining CPR and defibrillation: Now, therefore, be it
	
 That the House of Representatives— (1)encourages public schools in possession of one or more AEDs to schedule annual AED training for all school personnel, for which staff meetings or in-service days allocated under State law for training programs in emergency first aid and car­dio­pul­mo­nary resuscitation (CPR) may be used;
 (2)recommends that— (A)the annual AED training may include teaching the use of AEDs and information for school personnel relating to the locations of AEDs, the school’s response plan, and the members of the school response team;
 (B)each public school in possession of one or more AEDs should conduct an annual CPR and AED drill for school personnel to practice the use of these life-saving measures and to evaluate the school’s preparedness in the event of a sudden cardiac arrest; and
 (C)when planning the training and drills, local educational agencies (LEAs) and schools should coordinate with other schools operating training programs, any State-issued recommendations as to the development or usage of appropriate programs, and the American Heart Association Guidelines for Car­dio­pul­mo­nary Resuscitation and Emergency Cardiovascular Care; and
 (3)congratulates each State, including Tennessee, that has already enacted and implemented such wise and life-saving legislation.
			